DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on September 21, 2021, as directed by the Non-Final Rejection on May 25, 2021. Claims 19 and 38 are amended. Claims 39 and 40 are new. Claims 19-40 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Pages 5-8 of Remarks, filed Semptember 21, 2021, with respect to claims 19-40 have been fully considered and are persuasive. The rejections of claims 19-38 have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Dremann (#72250) on October 12, 2021.
The application has been amended as follows: 
	Replace Claim 27 with the following:

27. The nasal seal of Claim 19, further comprising a clip that is constructed from a material that is more rigid than a material of the seal body and is configured to connect the seal body to a frame, wherein the clip is attached to the seal body and extends around the supply opening, wherein the seal body further comprises a rib that contacts the clip.
	Replace Claim 30 with the following:


	Replace Claim 36 with the following:

36. The nasal seal of Claim 35, wherein the wall thickness of the first portion and the bellows structure is between 0.7 mm and 1.0 mm.
	Replace Claim 37 with the following:

37. The nasal seal of Claim 34, wherein the wall thickness of the first and second nostril prongs is between 0.9 mm and 1.1 mm.
	Replace Claim 38 with the following:

38. The nasal seal of Claim 34, wherein the wall thickness of the region of the second portion that connects the first and second nostril prongs is between 0.7 mm and 0.8 mm.
Reasons for Allowance
Claims 19-40 are allowed and renumbered 1-22.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record may be seen as McAuley (U.S Publication No. 2008/0060657 A1) and Baecke (U.S Publication No. 2012/0266890 A1).
Regarding claim 19, McAuley discloses a nasal seal comprising: 
a seal body (Fig. 8) formed of a soft flexible material (see Paragraph 0054 and 0057, the prong body may be made of flexible plastics or material or rubber, such as silicone, thermoset elastomers or thermoplastic elastomers; Silicone is a known soft material in the art) and defining an inner cavity and a supply opening (see annotated Fig. 8 below, where the prong body connects to the body part, as in Fig. 6) for supply of breathing gases from the inner cavity to the patient (Paragraphs 0009-0011, pressurized gas is conveyed through the breathing apparatus and into the nares), the seal body comprising: 
a first portion (see annotated Fig. 8 below) that comprises the supply opening (see Paragraph 0044, the body part 22 connects to the prong part 21 and conveys respiratory gases therethrough); 
a second portion (see annotated Fig. 8 below, also see Paragraph 0058) that comprises a first nostril prong (50) and a second nostril prong (51); 

Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  McAuley suggests wherein a total width of the first portion is at least about 90 percent of a total width of the second portion (see Fig. 4 and 8, the total width of the first portion appears to be at least 90 percent of the total width of the second portion) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 90 percent of a total width of the second portion, in order to provide a larger supporting structure for the nasal prongs to extend from (Paragraph 0044).

    PNG
    media_image1.png
    354
    499
    media_image1.png
    Greyscale

McAuley may also appears to show that the outer perimeter of the first portion is larger than a perimeter of the second portion, as the first portion where the supply opening connects to is continuous and appears to be roughly the same distance across as the furthest distance from one nasal prong to another, while the nasal prongs have a gap between them and thus may be seen as having a smaller total perimeter than the first portion. However, McAuley does not disclose a thickened region extending 
Similarly, Baecke discloses a nasal seal comprising:
a seal body (10, also see Fig. 2-4) formed of a soft flexible material (see Paragraph 0017, the pad portion 10 is said to be soft; also see Paragraph 0021, the bellows provide flexibility to the soft pad portion, and so the material must be at least partially flexible) and defining an inner cavity (see Fig. 2-4, the seal body has an interior cavity to deliver the gas to the nasal openings), and a supply opening (see annotated Fig. 4 below, where the seal body connects to base portion 5) for supply of breathing gases from the inner cavity to the patient (see Paragraphs 0026-0028, gas enters the seal body where the seal body connects to base portion 5), the seal body comprising:
a first portion that comprises the supply opening (see annotated Fig. 4 below); 
a second portion (see annotated Fig. 4 below) that comprises a first nostril prong (35; see Paragraph 0017, the air holes 35/40 may have protrusions about the openings to aid in engagement with the user’s nostrils) and a second nostril prong (40; see Paragraph 0017, the air holes 35/40 may have protrusions about the openings to aid in engagement with the user’s nostrils).
a bellows structure (see annotated Fig. 4 below) located between the first portion and the second portion (The bellows are positioned between the first and second portions), wherein the bellows structure is configured to deform to vary a distance between the first portion and the second portion (see Paragraph 0021; The bellows may provide flexibility in the height of the nasal interface and the angle of the upper surfaces 25/30 with respect to the user’s nostrils, and may function as a spring); 

    PNG
    media_image2.png
    360
    589
    media_image2.png
    Greyscale

Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Baecke suggests wherein a total width of the first portion is at least about 90 percent of a total width of the second portion (see annotated Fig. 4, the total width of the first portion appears to be at least 90 percent of the total width of the second portion) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 90 percent of a total width of the second portion, in order to provide a larger supporting structure to allow the patient interface portion to move horizontally and vertically (Paragraph 0022).
However, the measuring the outer perimeter of the second portion along the surfaces 25/30 is much greater than the perimeter of the first portion. Additionally, Baecke discloses essentially uniform thickness across the entirety of the seal body, and does not suggest any difference in thickness of the nasal prongs, as they are an extraneous feature to include for improved engagement with the nares (see Paragraph 0017, the upper surfaces 25/30 could include protrusions to engage with the nares). Furthermore, there are no teachings or suggestions which would teach or suggest having a thickened section extend across the front of the nostril prongs as compared to the rest of the seal body.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Publication No. 2016/0095996 A1 to Gusky - seal body with bellows portion between a first portion and a second portion. The second portion with gas holes for the nares is substantially larger in perimeter than that of the first portion.
U.S Publication No. 2012/0132209 A1 to Rummery - seal body with similar nasal prongs, but without a bellows portion between the nasal prongs and a first portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785